J-A05025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF                              :   IN THE SUPERIOR COURT OF
  PENNSYLVANIA                                 :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
  STEVEN D. STERNER                            :
                                               :   No. 257 EDA 2017
                       Appellant

           Appeal from the Judgment of Sentence October 11, 2016
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0003642-2010,
             CP-09-CR-0005114-2013, CP-09-CR-0008082-2010,
                           CP-09-CR-0008083-2010


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                                FILED MARCH 02, 2018

       Steven D. Sterner (Appellant) appeals pro se from the judgment of

sentence imposed following revocation of his probation. We affirm.

       The pertinent facts and procedural history may be summarized as

follows: On April 26, 2011, Appellant pled guilty at Docket No: 8083-2010 to

robbery, simple assault, theft by unlawful taking, and loitering and prowling.1
____________________________________________


118    Pa.C.S.A. §§ 3701(a)(1)(iv), 2701(a)(1), 3921(a) and 5506,
respectively. Also, between 2010 and 2013, Appellant was convicted of
additional offenses at three other docket numbers as follows:

       Docket No. 8082 of 2010 – criminal mischief (18 Pa.C.S.A. §
       3304(a)(5)).

       Docket No. 3642 of 2010 – Recklessly Endangering Another Person (18
       Pa.C.S.A. § 2705); Disorderly Conduct (18 Pa.C.S.A. § 5503(a)(4));


____________________________________
*Former Justice specially assigned to the Superior Court.
J-A05025-18



Trial Court Opinion, 9/20/17, at 1. The trial court sentenced Appellant to six

to 23 months of imprisonment plus two years of probation, and imposed

various special conditions including instructions that Appellant comply with

mental health treatment, have no contact with the victim, and complete a

domestic violence program. Id. at 1-2.

       On October 17, 2013, after Appellant violated the terms of his probation,

the trial court revoked his probation and resentenced him to a new two-year

probationary term. Id. at 2. Appellant subsequently failed to comply with

the conditions of his probation, and the trial court issued a warrant for his

arrest in May of 2014. On June 23, 2014, the trial court found Appellant in

violation of his probation, and ordered him to continue serving his

probationary sentence.          Id.     Over the course of the aforementioned

proceedings, the trial court repeatedly ordered Appellant to undergo

psychiatric and psychological evaluations and obtain mental health treatment,

and committed Appellant to Norristown State Hospital for mental health

reasons. Id.



____________________________________________


       Criminal Mischief (18 Pa.C.S.A. § 3304(a)(2)), and Criminal Trespass
       (18 Pa.C.S.A. § 3503(b.1)(1)(iii)).

       Docket No. 5114 of 2013 – Possession of a Controlled Substance (35
       P.S. § 780-113(a)(31)); Possession of Drug Paraphernalia (35 P.S. §
       780-113(a)(32)), Resisting Arrest (18 Pa.C.S.A. § 5104) and Disorderly
       Conduct (18 Pa.C.S.A. § 5503(a)(4)).




                                           -2-
J-A05025-18



       On March 29, 2016, the Commonwealth requested a probation violation

hearing after Appellant once again incurred new criminal charges.              See

Praecipe for Probation Violation Hearing, 3/29/16. A hearing commenced on

June 3, 2016 on a myriad of probation and parole violations at all four docket

numbers.2      That same day, the trial court again ordered that Appellant

undergo a mental health evaluation and continued the probation revocation

proceeding. Id. at 3; Trial Court Order, 6/3/16.

       Following the trial court’s receipt of a mental health report, the hearing

recommenced on October 11, 2016. That same day, the trial court revoked

Appellant’s probation at Docket No. 8083 of 2010 and resentenced him to a

term of imprisonment of two to four years, with credit for time served as of

March 14, 2016, and a recommendation that he be screened for placement in

____________________________________________


2 The trial court summarized the nature of Appellant’s probation violations as
follows:

              Failure to report police contact, failure to follow directives
       from his probation officers, failure to comply with the Forensic
       Program, failure to attend Batterers’ Intervention, failure to pay
       restitution, absconding; and three new criminal convictions for the
       charges of harassment, disorderly conduct, and institutional
       vandalism.

             It should also be noted that this is his fifth violation on
       [Docket No.] 3642 of 2010, his third violation on both [Docket
       No.] 8082 and 8083 of 2010, and his first violation on [Docket
       No.] 5114 of 2013.

Trial Court Opinion, 9/20/17, at 5.




                                           -3-
J-A05025-18



the SCI Waymart Therapeutic Program to receive mental health treatment.

Trial Court Order, 10/11/16.            The trial court revoked and terminated

Appellant’s probation and parole at the remaining docket numbers.

        Appellant filed a motion for reconsideration on October 14, 2016 and on

December 2, 2016, filed a petition under the Post Conviction Relief Act3 (PCRA)

seeking reinstatement of his direct appeal rights nunc pro tunc. Following a

hearing, the trial court denied the motion for reconsideration and granted

Appellant’s petition for reinstatement of his direct appeal rights. Appellant

filed a notice of appeal on January 10, 2017. Both Appellant and the trial

court have complied with Pa.R.A.P. 1925.4

        On March 3, 2017, after Appellant sought to represent himself,

Appellant’s counsel filed with this Court an application to remand for a hearing

pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). This Court

granted the request on March 23, 2017. Following remand, the trial court

conducted a Grazier hearing and on September 22, 2017 entered an order

finding that Appellant had knowingly, intelligently, and voluntarily waived his

right to counsel, and permitted him to proceed pro se.

____________________________________________


3   42 Pa.C.S.A. §§ 9541-9546.

4On December 18, 2015, Appellant filed a separate pro se notice of appeal
with this Court from the trial court’s denial of a PCRA petition filed by Appellant
on February 18, 2015. On November 8, 2016, this Court filed an unpublished
memorandum opinion affirming the trial court, at Docket No. 5652 of 2010
and Docket No. 8083 of 2010. See Commonwealth v. Sterner, 159 A.3d
580 (Pa. Super. 2016).


                                           -4-
J-A05025-18



      On appeal, Appellant asserts the following errors:

      1. The sentence imposed is manifestly excessive under law
         and the court erred in denying reconsideration of
         sentence.

      2. The counsel provide[d] was incompetent in all aspects of
         the instant case(s) raising an ineffective claim.

      3. All of the time incarcerated for an incident by law shall
         be credited to any minimum or maximum on that instant
         case.

      4. The mental health act was violated.

      5. Constitutional rights were violated.

      6. The trial court manifestly abused its discretion.

      7. Miscarriage of justice has occurred.

      8. Actual innocence claim is raised.

Appellant’s Brief at 4 (unpaginated).

      Appellant’s pro se brief is not a model of clarity, and the defects are

substantial. Several required components of the brief are missing, including

the order or other determination in question, a cogent standard and scope of

review, and an objective statement of the case without argument.          See

Pa.R.A.P. 2111(a)–(b); 2117(a)-(b).       Moreover, Appellant fails to develop

arguments in support of his issues, and his brief is rambling, repetitive, and

often incoherent.    See Pa.R.A.P. 2119. Nonetheless, we         address the

arguments we can reasonably discern.




                                        -5-
J-A05025-18



      For clarity and ease of analysis, we begin our review by addressing

Appellant’s challenge to the discretionary aspects of his sentence. Appellant’s

Brief at 2-4.

      Appellant claims that the trial court abused its sentencing discretion

when it imposed a sentence of two to four years of imprisonment following

revocation of his probation.

                   An appellant challenging the discretionary
            aspects of [a] sentence must invoke this Court's
            jurisdiction by satisfying a four-part test:

                  We conduct a four-part analysis to determine:
            (1) whether the appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence,
            see Pa.R.Crim.P. 720; (3) whether the appellant's
            brief has a fatal defect, Pa.R.A.P. 2119(f); and (4)
            whether there is a substantial question that the
            sentence appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                         ...

                  The    determination      of   what     constitutes
            substantial question must be evaluated on a case-by-
            case basis. A substantial question exists only when
            the appellant advances a colorable argument that the
            sentencing judge's actions were either: (1)
            inconsistent with a specific provision of the Sentencing
            Code; or (2) contrary to the fundamental norms which
            underlie the sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotations

marks and some citations omitted).




                                      -6-
J-A05025-18


      Here, Appellant has filed a timely notice of appeal and properly

preserved his discretionary claim in a motion for reconsideration. However,

Appellant failed to comply with Pa.R.A.P. 2119(f), which requires an appellant

who challenges the discretionary aspects of his sentence to include in his brief

a concise statement of the reasons relied upon for allowance of appeal. “A

failure to include the Rule 2119(f) statement does not automatically waive an

appellant’s argument; however, we are precluded from reaching the merits of

the claim when the Commonwealth lodges an objection to the omission of the

statement.” Commonwealth v. Bruce, 916 A.2d 657, 666 (Pa. Super.

2007). The Commonwealth has objected to Appellant’s omission of the Rule

2119(f) statement. See Commonwealth Brief at 11. Accordingly, Appellant’s

challenge to the discretionary aspects of his sentence is waived.

      Moreover, Appellant has failed to raise a substantial question for review

as he asserts only general claims of excessiveness and assertions that the trial

court did not properly consider        and/or   weigh certain factors.     See

Commonwealth v. Giordano, 121 A.3d 998, 1008 (Pa. Super. 2015) (where

the appellant did not cite a specific provision of the sentencing code or a

fundamental norm of sentencing that he alleged the trial court violated, the

appellant’s assertion of excessiveness did not raise a substantial question);

Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014) (“a claim

that a court did not weigh the factors as an appellant wishes does not raise

a substantial question”).


                                     -7-
J-A05025-18


      Even if Appellant’s discretionary claims were not waived, they lack

merit.     “The imposition of sentence following the revocation of probation is

vested within the sound discretion of the trial court, which, absent an abuse

of that discretion, will not be disturbed on appeal.” Commonwealth v.

Simmons, 56 A.3d 1280, 1283–84 (Pa. Super. 2012).                  The trial court

explained the reasons for its sentence in its Pa.R.A.P. 1925(a) opinion as

follows:

                    We considered the extensive evidence as to
              Appellant’s criminal history, including his continued
              disregard for the repeatedly imposed conditions to
              treat his mental health and to assist with Appellant’s
              anger and domestic violence issues. . . . [The
              Probation Department] made exhaustive efforts in an
              unsuccessful attempt to rehabilitate [Appellant] . . .
              with mental health and drug and alcohol treatment.

                                           ...

                    [The trial court considered Appellant’s] mental
              health diagnoses . . . along with . . . Appellant’s
              demeanor in Court, and escalating threats to many
              members of the community, including his family, his
              probation officer, law enforcement as a whole and the
              Sherriff’s Department [].

                                           ...

                    [The trial court] took into account his extensive
              criminal history, the nature of his criminal conduct, his
              mental health history, his conduct while on
              supervision for various crimes, his age, the safety
              needs of the community, his degree of remorse, and
              his potential for rehabilitation once he agrees to and
              undergoes appropriate medical treatment.




                                        -8-
J-A05025-18


                The following constitute some of the reasons for
          imposition of [the] sentence as explained on the
          record to [Appellant] on October 11, 2016:


          [Trial Court:]   [T]he Department of Probation and
                           Parole hasn’t given up on you. And
                           I haven’t given up on you. The real
                           question is whether you’ve given up
                           on yourself.

                                   ...

                           [T]here’s a long history … And I
                           know, for example, it’s been noted
                           in a number of places including the
                           most recent mental health report,
                           you’ve refused to take medication.

                           It’s also been noted that when you
                           do take medication, you do much
                           better. So I urge you to be open to
                           taking medication. I cannot order
                           you to do so, but I would urge you
                           to be open to it.

                                   ...

                           [T]here’s something going on here
                           … you do need treatment.

                           . . . you’ve got hopefully a long life
                           ahead of you. You can make it a
                           productive life if you choose to do
                           so. But you need treatment. We
                           also can’t go without recognizing
                           the seriousness of your offenses.

                           . . . the proper sentence on these
                           violations really has to do with
                           balancing punishment, as was
                           mentioned, and recognizing the
                           seriousness of your offenses with
                           your age, which is relatively young,

                                  -9-
J-A05025-18


                              and      your      potential      (for)
                              rehabilitation. And I think it’s there.
                              But it’s only there if you’re open to
                              treatment      and      you     accept
                              treatment, and probably it’s only
                              there if you accept medication.

                                      ...

                              [T]he point is to have you gradually
                              adapt to become a productive
                              citizen   once     again    in  the
                              community.

                              . . . I do want the court sheet to
                              reflect that it is our strong
                              recommendation that you be
                              classified to go to the therapeutic
                              community at SCI Waymart.

                   [The trial court] evaluated the safety needs of the
            community and the potential for rehabilitation of Appellant.
            Exercising appropriate discretion, [the trial court] concluded
            that in addition to the repeated treatment and corrective
            efforts that had been extended to Appellant for several
            years, he was in need of intensive mental health treatment
            not available in the county facility.       [The trial court]
            instructed Appellant regarding the importance of
            participating in mental health treatment and as to taking
            medication as required. . . . [T]he sentence imposed upon
            Appellant was appropriate, carefully considered, and not
            excessive.

Trial Court Opinion, 9/20/17, at 6-10 (citations to notes of testimony omitted).

      Upon review, we find that the record supports the trial court’s well-

reasoned analysis and conclusion that Appellant is not entitled to relief on his

sentencing claims.

      With respect to Appellant’s remaining claims, we are unable to discern

any coherent legal arguments.       Appellant’s discussion in support of the


                                     - 10 -
J-A05025-18



remaining claims consists of little more than a rambling narrative with no

citations to any relevant case law.      It is well-settled that undeveloped

arguments are waived. See, e.g., Commonwealth v. Charleston, 94 A.3d
1012, 1021 (Pa. Super. 2014), appeal denied, 104 A.3d 523 (Pa. 2014). In

addition, “where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” Commonwealth

v. Johnson, 985 A.2d 915, 924 (Pa. 2009), cert. denied, 562 U.S. 906

(2010) (citations omitted). Our procedural rules apply equally to represented

parties and pro se litigants. Commonwealth v. Lyons, 833 A.2d 245, 252

(Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005). Accordingly,

Appellant’s claims are waived.

      Judgment of sentence affirmed

      Judge Dubow joins the memorandum.

      P.J.E. Stevens concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/18




                                    - 11 -
J-A05025-18




              - 12 -